[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR TEMPORARY INJUNCTION MOTION TO COMPEL ARBITRATION
The motion for temporary injunction which was filed by plaintiff AIG Financial Products Corp. is denied. Since both parties are already participating in an arbitration proceeding, there is no need to consider the motion to compel arbitration which was filed by the defendant Total Concept/New York Incorporated. Accordingly, the defendant's motion is denied without prejudice.
THIM, JUDGE